Citation Nr: 1013979	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-40-031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
trauma to the right eye, residuals metal fragment removed 
with scarring of the cornea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 

The Veteran (appellant) served on active duty from April 1953 
to April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was granted service connection for residuals of 
trauma to the right eye, residuals metal fragment removed 
with scarring of the cornea in February 2009, and a 
noncompensable evaluation was assigned under DC 6079, 
effective from July 23, 2007, the date of his claim.  The 
Veteran contends that this service-connected right eye 
disability should be assigned a higher rating.  

 The Veteran underwent a VA examination in August 2007, and 
he was diagnosed with incipient cataract of the right eye, 
and corneal scar of the right eye.  The examiner noted that 
the Veteran had epiretinal membrane of the right eye that 
caused traction on the macular area resulting in edema, 
puckering and deceased visual acuity.  It was noted that this 
was most likely the cause of the Veteran's decrease in vision 
of the right eye.  The examiner also stated that the Veteran 
had a corneal scar of the right eye which created decrease 
vision in the right eye.  A private examiner noted in July 
2008 that the Veteran had several disorders including corneal 
scarring which caused a decrease in vision.  On VA 
examination in January 2009, the examiner noted that the 
Veteran had epiretinal membrane problems, causing a decrease 
in visual acuity, incipient cataract which caused a decrease 
in vision over time and corneal scar of the right eye.  The 
examiner again reported that the Veteran had epiretinal 
membrane of the right eye that caused traction on the macular 
area resulting in edema, puckering and deceased visual 
acuity.  It was noted that this was most likely the cause of 
the Veteran's decrease in vision of the right eye.  The 
examiner also stated that the Veteran had a corneal scar of 
the right eye which created decrease vision in the right eye.  
In a January 2009 statement a private examiner reported that 
the Veteran's decreased visual acuity in the right eye was 
due to the corneal scarring.   

After the January 2009 examination was performed, the RO 
granted service connection for residuals of trauma to the 
right eye, residuals metal fragment removed with scarring of 
the cornea in February 2009, and a noncompensable evaluation 
was assigned under DC's 6009-6079.  In October 2009, Board 
granted service connection for macular puckering of the right 
eye, and in November 2009, the RO assigned a 20 percent 
evaluation under DC 6077.  Both DC 6077 and DC 6079 are based 
on loss of visual acuity and DC 6009 relates to unhealed 
injury of the eye.  The Veteran has not been examined since 
the October 2009 grant of service connection for macular 
puckering and it is unclear from the record the degree of 
loss of visual acuity attributable to the cornea scarring 
alone and the separate effects of the Veteran's service-
connected disorders as well as any nonservice-connected eye 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182  
(1998) (holding that, when a claimant has both service- 
connected and nonservice-connected disabilities, the Board 
must attempt to discern  the effects of each disability).  

In light of the foregoing, the  Board believes that a medical 
opinion is needed to distinguish which symptomatology results 
from the Veteran's service-connected residuals of trauma to 
the right eye, residuals metal fragment removed with scarring 
of the cornea, rather than from his service-connected macular 
puckering of the right eye, and any other eye disorder 
diagnosed, in order to determine whether, standing alone, his 
service-connected residuals of trauma to the right eye, 
residuals metal fragment removed with scarring of the cornea 
would warrant a compensable rating.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.) 

1.  The RO should schedule the Veteran 
for a VA examination with an appropriate 
examiner for the purpose of ascertaining 
the severity of his service-connected 
residuals of trauma to the right eye, 
residuals metal fragment removed with 
scarring of the cornea.  All indicated 
evaluations, studies and tests deemed 
necessary should be accomplished.  
Following a comprehensive examination, 
the examiner should endeavor to 
distinguish, to the extent possible, the 
symptomatology related to the Veteran's 
residuals of trauma to the right eye, 
residuals metal fragment removed with 
scarring of the cornea from that related 
to his cataracts, and any other 
nonservice- connected right eye 
condition, as well as from that related 
to his service-connected macular 
puckering of the right eye. 

Once the symptomatology of each has been 
disassociated, the examiner should offer 
an opinion regarding the level of 
impairment caused solely by 
symptomatology of the Veteran's service-
connected residuals of trauma to the 
right eye, residuals metal fragment 
removed with scarring of the cornea in 
terms of the nomenclature set forth in 38 
C.F.R. §  4.71a, Diagnostic Codes 6009- 
6079.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate as such and indicate why 
this is so.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, to include the evidence of 
record upon which the examiner bases any 
opinion, in a legible report.  

2.  After completing the above and any 
additional notification and/or 
development deemed warranted, VA should 
readjudicate the Veteran's claim, in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


